UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission File number: 000-23288 SILICOM LTD. (Exact name of Registrant as specified in its charter and as translated into English) ISRAEL (Jurisdiction of incorporation or organization) 8 Hanagar Street, Kfar Sava 44000, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: None None Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section12(g) of the Act: Ordinary Shares, NIS 0.01 nominal value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this fling: US GAAPx International Financial Reporting Standards as issued by theInternational Accounting Standards Board o Othero If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox This annual report on Form 20-F includes certain “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934. The use of the words “projects,” “expects,” “may,” “plans” or “intends”, or words of similar import, identifies a statement as “forward-looking.” There can be no assurance, however, that actual results will not differ materially from our expectations or projections. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this report at Item 3 titled “Risk Factors.” As used herein or any in any document incorporated by reference hereto, the “Company”, “Silicom Ltd.”, “Silicom”, “Registrant”, “we”, “us”, or “our” refers to Silicom Ltd. and its subsidiary. We have prepared our consolidated financial statements in United States dollars and in accordance with accounting principles generally accepted in the United States. All references herein to “dollars” or “$” are to United States dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. 2 Table of Contents PART I. 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3.KEY INFORMATION 6 Selected Financial Data 6 Risk Factors 8 ITEM 4.INFORMATION ON THE COMPANY 20 History and Development of the Company 20 Business Overview 21 Organizational Structure 31 Property, Plant and Equipment 31 ITEM 4A. UNRESOLVED STAFF COMMENTS 31 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 32 Critical Accounting Policies 32 Recently Enacted Accounting Pronouncements Not Yet Adopted 35 Operating Results 36 Liquidity and Capital Resources 40 Research and development, patents and licenses, etc. 41 Trend Information 42 Off-Balance Sheet Arrangements 44 Tabular disclosure of contractual obligations 44 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 44 Directors and Senior Management 44 Compensation 46 Board Practices 49 Employees 54 Share Ownership 55 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 56 Major Shareholders 56 Related Party Transactions 56 3 ITEM 8. FINANCIAL INFORMATION 59 ITEM 9. THE OFFER AND LISTING 59 Markets and Share Price History 59 ITEM 10.ADDITIONAL INFORMATION 61 Memorandum and Articles of Association 61 NASD Marketplace Rules and Home Country Practices 67 Material Contracts 68 Exchange Controls 68 Taxation 68 Documents on Display 81 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK 82 Interest Rate Risk 82 Foreign Currency Exchange Risk 83 ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 84 PART II. 84 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES ANDDELINQUENCIES 84 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 84 ITEM 15. CONTROLS AND PROCEDURES. 84 ITEM 15T. CONTROLS AND PROCEDURES 85 Disclosure Controls and Procedures 85 Management's Annual Report on Internal Control over FinancialReporting 85 Inherent Limitations on Effectiveness of Controls 86 Changes in Internal Control over Financial Reporting 86 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 86 ITEM 16B. CODE OF ETHICS 86 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES
